Case 1:19-mj-00513-CLP Document 1 Filed 06/03/19 Page 1 of 16 PagelD #: 1

AB:MGD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

~~ LL X
UNITED STATES OF AMERICA
AFFIDAVIT IN SUPPORT OF
- against - REMOVAL TO THE EASTERN
DISTRICT OF VIRGINIA
GEORGE AREF NADER,
(Fed. R. Crim. P. 5)
Defendant.
No. 19-MJ-513
~ oe LLL Le X

EASTERN DISTRICT OF NEW YORK, SS:

Ted P. Delacourt, being duly sworn, deposes and states that he is a Special
Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to law
and acting as such.

Upon information and belief, on or about April 19, 2018, a warrant for the
arrest of the defendant GEORGE AREF NADER was issued by the United States District
Court for the Eastern District of Virginia, in connection with a felony charged in that
District.

The source of your deponent’s information and the grounds for his belief are
as follows:'

1. Upon information and belief, on or about April 19, 2018, a warrant for

the arrest of the defendant NADER was issued by the United States District Court for the

 

| Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.
Case 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 2 of 16 PagelD #: 2

Eastern District of Virginia, in connection with a felony charged in that District. A true and
correct copy of the arrest warrant is attached hereto as Exhibit A. A true and correct copy of
the felony complaint is attached as Exhibit B.

2. On or about June 3, 2019, NADER arrived at John F. Kennedy
International Airport on Emirates flight EK 203 from Dubai, United Arab Emirates. Upon
exiting the plane, NADER presented a United States passport, no. 505987321, exp.
09/02/2024, bearing the name “George Nader,” to a United States Customs and Border
Protection (“CBP”) officer. CBP officers had previously been alerted to the outstanding
arrest warrant, and upon reviewing the passport presented by the defendant, the CBP officer
accordingly detained NADER.

3. Upon reviewing NADER’s passport and confirming that NADER was
indeed the individual named in the Eastern District of Virginia arrest warrant, the CBP
officers turned NADER over to the custody of your deponent. Your deponent is actively -
involved in the investigation that gave rise to the charges in the felony complaint attached
hereto, and has become familiar with NADER’s appearance during the course of the
investigation. Moreover, your deponent compared the photograph in NADER’s passport to
the appearance of the defendant and determined that the photograph is of the defendant.
Your deponent also spoke with law enforcement authorities in the Eastern District of
Virginia to confirm that NADER was indeed the defendant named in the arrest warrant and
that the arrest warrant remained outstanding. Further, NADER identified himself to your
deponent as “George Nader,” and provided as his home address an address known to belong

to NADER.
Case 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 3 of 16 PagelD #: 3

WHEREFORE, your deponent respectfully requests that the defendant

NADER be removed to the Eastern District of Virginia so that he may be dealt with

according to law.

 

Ted P. Delacourt
Special Agent
Federal Bureau of Investigation

Sworn to before me this
3rd day of June, 2019

 

THE HON@RABLE CHERYL L. POLLAK
UNITED/STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-00513-CLP Document 1 Filed 06/03/19 Page 4 of 16 PagelD #4

- EXHIBIT A
Case 1:19-mj-00513-CLP Dotument1 Filed 06/03/19 Page 5 of 16 PagelD #: 5

 

 

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia .

UNDER SEAL

United States of America

 

" Case No, -1:18-Md- 14 lo
)
)
GEORGE AREF NADER
Defendant

ARREST WARRANT |

To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge withGat umecesshry Yelay

(name of person to be arrested) GEORGE AREF NADER >
who is accused of an offense or violation based on the following document filed with the court:

© Indictment O Superseding Indictment 0 Information 0 Superseding Information w Complaint
O Probation Violation Petition [J Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:
. Transportation of Visual Depiction of Minors, in violation of 18 USC Section 2252(a)(1) & (b)(4).

/s/ Seo

Date: 04/19/2018 . John £, Anderson
United States MagieiihPai@Oe signatiire

Alexandria, Virginia oo Hon. John F. Anderson, U.S. Magistrate Judge

City and state:
Printed name and title

 

 

Return

 

 

 

This waghani yar
at (city and state) A

   

, and the.person was arrested on (date)

(PAID
; Arresting giver igi ro If

Printed name and title

 

 

 

 

 
_ Case 1:19-mj-00513-CLP Document 1. Filed 06/03/19 Page 6 of 16 PagelD #: 6

EXHIBIT B
Case 1:19- -mj-00513-CLP 1 Filed 06/03/19 Page 7 of 16 PagelD #: 7.

SEAL

 

  

  

HL I

UNITED STATES DISTRICT COURT

 

 

 

for the
_  Bastern District of Virginia UN D DER SEAL

United States of America ) te eee
vA } tl — rn
) "Case No. 1:18-m}- [Mb “7
. i, +
APR LS 2018 5:

GEORGE AREF NADER comet dy

Defendant(s) Lo ak
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 17, 2018 in the county of -Loudoun in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description

Title 18, United States Code, Sec.-
2252(a){1) and (b)(1)

This criminal complaint is based on these facts:

Please see attached.

a Continued on the attached sheet.

Reviewed by AUSA/SAUSA:

Transportation of Visual Depiction of Minors

 

 

Complainant's signature

 

Jay V. Prabhu, Chief, Cybercrime Unit

 

i Special Agent Ted P. Delacourt, FBI

 

 

Sworn to before me and signed in my presence.

Printed name and title’

jsf e-
John F Anderson

 

Date: 04/19/2018 United States Magistrate Judge
Judge’s signature
City and state: Alexandria, Virginia John F. Anderson, Magistrate Judge

 

Printed name and title
Case 1:19-mj-00513-CLP ‘Bdcument 1 Filed 06/03/19 Page's of 16 PagelD #: 8

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE’ a . im
"- “BASTERN DISTRICT OF VIRGINIA a Pa
. > - BPR T9 2018 ut
- Alexandria Division _ |
UNITED STATES OF AMERICA ): : a
) .
) Case No.: 1:18-MJ-196
Vv. ) .
) UNDER SEAL
So, ) ,
GHORGE AREF NADER, )
‘Defendant. )

 

" ARFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Special Agent Ted P. Delacourt of the Federal Bureau of Investigation (FBI), being

duly sworn under oath, do hereby depose and state:

INTRODUCTION

1.  Jhave been employed by the FBI since September of 2004, and as a Special

Agent since September 2005. Since 2005, Thave received training and experience in
interviewing and interrogation techniques, and arrest and search procedures, I was assigned a as a

, Special Agent i in the J acksonville Division i in January 2006, where I worked counterterrorism

| and intelligence- gathering operations for approximately three years. In May 2009, I was

| assigned to the Washington Field Office and charged with investigating international
corruption, specifically violations of the Foreign Corrupt Practices Act (FCPA) and antitrust
violations. In January 2009, 1 was promoted to Supervisory Special Agent and assigned to the

Counterterrorism Division of FBI Headquarters, specifically to the National J oint Terrorism
Task Force. In August 2012, I transferred within the Counterterrorism Division to the.

International Operations Section I, Continental US Unit V, where I program managed
Case 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 9 of 16 PagelD #: 9

International Terrorism investigations in the Phoenix Division. I am currently assigned to the .
W ashington Field Office, Northern’ Virginia Resident Agency, Child Exploitation Task Force.

Since joining the FBI, I have investigated violations of federal law.

2. Asa federal agent, I am authorized to investigate violation of laws of the United
States and as a law enforcement officer I am authorized to execute warrants issued under the
authority of the United States. Since September 2014, I have been assigned to investigate
violations of law concerning the sexual exploitation of children, including child porno exaphy
and child sex trafficking Ihave gained experience through both formal and on-the-job training

in conducting these types of investigations.

3, [am submitting this affidavit in support of a criminal complaint and arrest
warrant charging the defendant GEORGE AREF NADER with Transportation of Visual

Depictions of Minors, in violation of Title 18, United States Code, Section 2252(a)(1) and

(»)().

4, The statements contained in this Affidavit are based on my experience and
background as a criminal investigator, on information provided to me by other members of the
Federal Bureau of Investigation and other law enforcement officers, court records and
documents, business records, interviews, publicly available information and my review of
physical and documentary evidence. I have personally participated in the investigation of the
offense set” forth below and, as a result of my participation and review of evidence gathered in
the case, I am familiar with the facts and circumstances of this investigation. Since this

- Affidavit is being submitted for the limited: purpose of supporting a criminal complaint, I have

not included every fact resulting from the investigation. I have set. forth only the facts that I
Case 1:19-mj-00513-CLP Document 1 Filed 06/03/19 Page 10 of 16 PagelD #: 10

believe are necessary to establish probable cause to believe the above-named defendant has

violated Title 18, United States Code, 2252(a)(1) and (b)(1), as set forth herein.

RELEVANT FEDERAL CRIMINAL STATUTES |
. 5, Title 18, United States Code, Section 2252(a)(1) and (b)(1) prohibits the knowing
transportation of any visual depiction of minors engaging in sexually explicit conduct using any
means or facility of interstate or foreign commerce or in or affecting interstate commerce by any
means, including by computer, if the producing of such'visual depiction involves the use of a
minor engaging in sexually explicit conduct and such visual depiction is of such conduct.

6. Under Title 18, United States Code, Section 225 52\(A), “sexually explicit
conduct” means “actual or simulated — (i) sexual intercourse, including genital-genital, oral-
genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii) .

- bestiality: (ii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the
genitals or pubic area of any person.” |

STATEMENT OF PROBABLE CAUSE

 

7. GEORGE AREF NADER, hereinafter “NADER,” is a citizen of the United States
and Lebanon.. On February 27, 1991, NADER was indicted in the Eastern District of Virginia
for violations of transporting child pomography, Title 18, United States Code, Section

2252(a)(1), by a federal grand jury. The indictment resulted from a seizure of child pornography
at the Washington-Dulles International Airport on July 26, 1990 of two reels of video tape
concealed in candy tins. On May 6, 1991, NADER pled guilty to a single violation of Section
2252(a)(1).

| 8. On January 16, 2018, Search Warrant 1:18-SW-30 was sworn out in the United

States District Court for the Eastern District of Virginia and signed by U.S. Magistrate Judge
Case 1:19-mj-00513-CLP Document 1. Filed 06/03/19 Page 11 of 16 PagelD #: 11

Ivan D. Davis. The search wertant pertained to a matter unrelated to child pornography. The
attachments to the search warrant specified the items to be searched as “the person of George
| Nader” and “Any baggage associated with George Nader. . including but not limited to any
check baggage associated with George Nader on flight EF 231 as well as any carry-on baggage, ,
including but not limited to any briefcase, satchel, or duffel bag.” The items to be seized
included “Any electronic devices capable of storing, transmitting, or receiving information,
including but not limited to: Cellular telephone, Tablet, Laptop.. ca |
9. On January 17, 2018, NADER departed Dubai, United Arab Emirates on a direct
flight aboard Bmirates Airlines Flight 231 and arrived the same day at Washington-Dulles
International Airport in Dulles, Virginia. Washington-Dulles International Airport is located in
the Eastern District of Virginia. | .
10. Upon arrival at Washington-Dulles International Airport, NADER declared to an
" agent from the United States Customs and Border Protection he was in possession of three |
iPhones. NADER was later voluntarily interviewed by FBI agents regarding a matter unrelated
to child pornography. At the conclusion of the interview, NADER was informed of the existence
of the search warrant issued by this Coutt (1: 18-SW-30) and the three iPhones were subsequently
seized. The iPhones seized from NADER were later specifically identified as:
“a) iPhone 5 with serial number F2NIQSSRDTIN;
b) iPhone 6 with serial number FKIQLBSPGRYD; and
c) iPhone 7 with serial number F2LSD2XFHFY4.
LL. On Januaty 17,2018, Search Warrant 1:18-$C-00114 was sworn out in the United
States District Court for the Districtof Columbia and signed by Chief U.S. District Court J udge ,

Beryl A. Howell. The attachments to the search warrant specified the property to be searched as
Case 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 12 of 16 PagelD #: 12

| “iPhone 5 with serial number F2NJ 05 5RDTTN, iPhone 6 with serial number
FK1 QLBSPGRYD, iPhone 6+ with serial number F2LSD2XFHFY4.”
12. On January 18, 2018, an order was filed with the United States District Court for . .
. the District of Columbia to correct the identification of the iPhone with serial number
F2LSD2XFHFY4 to properly reflect it as an iPhone 7. .
13. The three iPhones seized from NADER were then forensically processed pursuant

_ to the search warrant for a matter not involving child pomography. At the completion of the

forensic processing, the digital forensic files derived from iPhone 7 with serial number
‘FOLSD2XFHFY4 (IPHONE 7 FILES”) were made available to the case agent in that other

matter for review using a forensic software package specifically designed to allow investigators -

to review material without risk of changing or altering the evidence.

14. OnFebruary 12, 2018, the case agent for that other matter conducted an initial
review of the IPHONE 7 FILES for evidence unrelated to child pornography. Duting that
review, the case agent in that other matter uncovered multiple files which appeared to contain
child pornography. The potential child pornography matter was subsequently referred to my
| office, and the case was assigned to your affiant. _ .

15. . On March 5, 2018, the IPHONE 7 FILES were saved to a Seagate Hard Drive
Model ST3750640AS with serial Number.‘5QD502SH. On March 16, 2018, Search Warrant
1:18-SW-1 54 was sworn out in the United, States District Court for the Bastern District of
Virginia and signed by US Magistrate Judge Ji ohn FE, Anderson, The attachments to the search
warrant specified the property to be searched as “digital forensic files derived from the iPhone 7
with serial number F2LSD2XFHFY4 seized from George Aref Nader on January 17, 2018

currently located on a Seagate Hard Drive Model ST3750640AS with serial Number SQD502SH
Case 1:19-mj-00513-CLP Document 1 ‘Filed 06/03/19 Page 13 of 16 PagelD.#: 13:

that is in the custody of the Federal Bureau of Investigation in its Northern Virginia Resident
Office, 9325 Discovery Boulevard, Manassas, Virginia 20109.” The items to be seized included,
* but were not limited to, fruits, evidence, and instrumentalities of “child pomography and child
erotica.” |
16. Pursuant to the search warrant, your affiant conducted a review of the IPHONE 7
FILES located on a Seagate Hard Drive Model ST3 750640AS with serial Number 5QD5028H.
During’ that review, your affiant located a number of files that appear to be visual depictions of
minors engaged i in sexually explicit conduct, including: | |
a) Video #1: The video starts with two adult females and then cuts to a
prepubescent boy, approximately 7 years old, who is wearing a thawb (an ankle-length —
Arab garment, usually with Jong sleeves, similar to a robe, kaftan, or tunic). The boy lifts
. up the thawb exposing his penis. The boy then grabs bis penis and shakes it. The boy is
laughing as he does this and then drops the thawb over his privates. The video then cuts
to an older male. The video has Arabic conversation from the adult females, child, and
‘adult male. The video is 12 seconds in length. | |
b) Video #2: The video starts with a young boy, approximately three years
old, sitting on the floor with a small mechanical toy bunny that appears to knobbing up -
| and down up against the boy’s penis. An adult removes the toy and exposes the boy’s
penis. The boy reacts angrily and cries. The video is 4 seconds in length. |
c) Video #3: The video.is an extended and reedited version of Video #2.
The video starts with a boy, approximately three years old, sitting on ‘the floor with a
. small mechanical toy bumy that appeats to knobbing up and down up apainst the boy’s

penis. An adult removes the toy and exposes the boy’s penis. The child reacts angrily
Case 1:19-mj-00513-CLP Document 1. Filed 06/03/19 Page 14 of 16 PagelD #: 14

and cries. The portion of the video when the adult removes the toy, exposing the boy’s
penis causing him to react angrily and cry is repeated twice over. The video is
approximately 13 seconds in length.

d) | Video #4: The video centers on a boy approximately thirteen (dl 3) to
fourteen (14) years old seated on 4 wood plank floor naked from the waist down. A goat
is lying before him with all four legs tied. The boy appears to penetrate the goat from
behind with his penis. The goat reacts and makes noise each time the boy thrusts. The

_ boy looks at the camera and ‘smiles. The video is 30 seconds in length.
| =) ‘Video #5: The video centers on a boy approximately three (3) to four (4)
_-years old ina farmyard naked from the waist down. Baby goats surround him. The boy
| looks at the camera before moving a few steps away. The baby goats follow. A hand
from off screen reaches into frame and lifts the boy’s shirt. The baby goats move in and
suck on his penis. The boy looks at the camera Laughing is heard. The video is 32
seconds in length. _ - |
f) Video #6: The video centers on a boy approximately four (4) to six (6)
“years old. seated in a classroom with other children. The boy has the front of his pants
| pulled down and is masturbating. A voice calls to the boy, who turns to the camera
before letting go of his penis and pulling up his pants. The video is 3 seconds in length.

g) Video #7 : The video centers on three boys between the ages of six (6) and
eight (8) years of age standing naked on a stage. Music plays throughout the video.

Individual children approach the boys, touching the genitals of each in turn, make a

gesture, and then walk away. The video is 30 seconds in length.
" Case 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 15 of 16 PageID #: 15

h) Video #8: The video centers on a boy approximately three (3) to four (4)
years old in a chicken coop naked from the waist down. The boy holds a bucket on his :
head while chickens surround him. After a few seconds one of the chickens pecks at the
boy’s penis. He cries out in pain and is let out of the chicken coop by the camera |
operator. The camera follows the boy. The camera operator speaks to the boy ina
language other than English and films his tears. The video is 30 seconds in length.

i) Video #9: The video centers on a boy approximately three (3) years old.
The boy is seated, wearing a shirt but no pants. The boy holds a pair of pliers pointed. at
his genitals. Voices are heard speaking in a language other than English. The boy snaps
the pliers closed omhis own genitals and cries out in pain. The voices laugh. The video -

"is 6 seconds in length.

DD ' Video #10: The video centers on the nude buttocks of a boy
approximately two (2) to three (3) years old. The boy is lying down on his chest. What ,
appears to be a number pad and buttons are drawn in black ink on the boy’s buttocks. A

_ voice speaks in a language other than English and a finger presses the numbers and
buttons as if the boy were an Automated Teller Machine. The boy spreads his legs and
currency is removed from under the boy’s penis. A child’s face appears, laughing. The
video is 9 seconds in length. | : |

_ x . Video #11: The video centers on a boy approximately three (3) to four (4)
years old seated on a couch sharing a meal on alow table with older people. The boy
reaches for something from the table and is quickly pushed onto his back on the couch.

” The crotch of the boy’s pants splits open revealing his penis. The child begins to cry and
Cage 1:19-mj-00513-CLP Document1 Filed 06/03/19 Page 16 of 16 PagelD #: 16

urinates all over the food on the table. The older people react, The video is 6 seconds in

length.
k) Video #12: The video is an extended and reedited version of Video #11.

| The video centers on a boy approximately three (3) to four (4) years old seated on a
‘couch sharing a meal on a low table with older people. The boy reaches for something
from. the table and is quickly pushed onto his back on the couch. The crotch of the boy’s
, pants splits open revealing his penis. | The child begins to cry and urinates all over the
food on the table.’ The older people react. The video changes to black and white and.
proceeds in slow motion with singing in a language other than English. The reedited
portion of the video when the boy’s pants split revealing his penis, he cries, and urinates
all over the food on the table plays twice. The video is 16 seconds in length.
CONCLUSION
17. Based on the fore going, and on my training, experience, and particip ation in this
and other investigations, I submit there is probable cause to believe that on or about J amuary 17,
2018, in the Eastern District of Virginia, GEORGE AREF NADER transported visual depictions

of minors engaged in séxually explicit conduct, in violation of Title 18, United States Code,

fn

Ted P. Delacouxt
' Special Agent
Federal Bureau of Investigation

2252(a)(1) and (b)(1).

 

Sworn to before me this 19th day
of April, 2018

sf __ ae

John F Anderson

Uaged Seis Mi agsaateowdge
United States Magistrate Judge.
Alexandria, Virginia
